DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/14/2021. 
In the instant Amendment, claims 1, 3-4 and 6 are amended. Claims 1, 3-9, 11-13 and 16 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Joseph Su on 04/06/2021. Claim 1 is amended with objected allowable limitation in claim 4 and hence is allowable now.
The application has been amended as follows: 

1. (Currently amended) A dual lens imaging module suitable for an electronic device, comprising: 
a first lens; 

a moving module connected to the second lens and adapted to move or tilt the second lens, wherein the first lens is a lens having an autofocus function, and a working distance of the dual lens imaging module is adapted to be changed according to a spacing of the first lens and the second lens; and 
a transparent substrate disposed to cover the first lens and the second lens; and
an optical element detachably disposed on the transparent substrate, and the second lens is adapted to be moved to an effective optical path of the optical element via the moving module.

2. (Canceled)  

3. (Previously presented) The dual lens imaging module of claim 1, wherein a surface of the transparent substrate is aligned with a surface of an exterior of the electronic device.  

4. (Canceled)

5. (Currently amended) The dual lens imaging module of claim [[4]] 1, wherein the optical element is at least one lens having a refractive power, a neutral grayscale filter, a color filter, or a polarizer.

6. (Previously presented) The dual lens imaging module of claim 1, wherein the moving module comprises a driving element and a carrying platform, the driving element is connected to 

7. (Original) The dual lens imaging module of claim 1, wherein the moving module is a linear motor drive module, a voice coil motor drive module, a shape memory alloy component, a piezoelectric material module, or a Hall effect sensor.  

8. (Original) The dual lens imaging module of claim 1, wherein the moving module comprises a first moving module and a second moving module, the first moving module and the second moving module are respectively connected to the first lens and the second lens, the first moving module is adapted to move or tilt the first lens, and the second moving module is adapted to move or tilt the second lens.  

9. (Original) The dual lens imaging module of claim 1, further comprising: 
a depth identification module disposed at the first lens, wherein the depth identification module comprises a first aperture, a second aperture, and a switching element, the switching element is adapted to switch the first aperture and the second aperture to an effective optical path of the first lens or the second lens, and the first aperture has a light-shielding pattern.  

10. (Canceled)  

11. (Original) The dual lens imaging module of claim 9, wherein the light-shielding pattern is formed by a light-shielding film.  

12. (Original) The dual lens imaging module of claim 9, wherein the light-shielding pattern is an asymmetrical pattern.  

13. (Previously presented) A capturing method of a dual lens imaging module, wherein the duel lens imaging module comprises a first lens and a second lens, and the capturing method of the dual lens imaging module comprises: 
capturing a first image and a second image via the first lens and the second lens respectively; 
forming a three-dimensional image according to the first image and the second image; controlling the first lens or the second lens to obtain an optimized data; and 
forming an optimized three-dimensional image according to the optimized data and the three-dimensional image, wherein 
the step of controlling the first lens or the second lens to obtain the optimized data comprises: 
switching an aperture to an effective optical path of the first lens, wherein the first lens is a lens having an autofocus function; 
capturing a defocused image via the first lens automatically; and 
identifying a pattern change of the defocused image to measure the optimized data, wherein the aperture has a light-shielding pattern.  

14. (Canceled)  
15. (Canceled)  

obtaining a depth data according to the three-dimensional image; and 
modifying the depth data according to the optimized data to form the optimized three-dimensional image.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-9, 11-13 and 16 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Ho et al. (US 2013/0147924), Shanmugavadivelu et al. (U.S. 2016/0295097), Zhao et al. (U.S. 2017/0036647), and Wakai et al. (U.S 2019/0230264).
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
“an optical element detachably disposed on the transparent substrate, and the second lens is adapted to be moved to an effective optical path of the optical element via the moving module.”
as cited in claim 1,

and the limitation 
“a depth identification module disposed at the first lens, wherein the depth identification module comprises a first aperture, a second aperture, and a switching element, the switching element is adapted to switch the first aperture and the second aperture to an effective optical path of the first lens or the second lens, and the first aperture has a light-shielding pattern”
as in claim 9, 

and the limitations
“forming an optimized three-dimensional image according to the optimized data and the three-dimensional image, wherein the step of controlling the first lens or the second lens to obtain the optimized data comprises: 
switching an aperture to an effective optical path of the first lens, wherein the first lens is a lens having an autofocus function; 
capturing a defocused image via the first lens automatically; and 
identifying a pattern change of the defocused image to measure the optimized data, wherein the aperture has a light-shielding pattern.”
as cited in claim 13.

Claims 3, 5-9, 11-12 and 16 are allowed because they depend on allowed claims 1 and 13, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/Kathleen Nguyen/
Patent Examiner
Art Unit 2486

                                                                                                                                                                                                     
                                                                                                                                                                                                    

/TAT C CHIO/Primary Examiner, Art Unit 2486